Title: General Orders, 6 September 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] Septr 6th 1777.



The General has no doubt, but that every man who has a due sense of the importance of the cause he has undertaken to defend, and who has any regard to his own honor and the reputation of a soldier will, if called to action, behave like one contending for every thing valuable; But, if contrary to his expectation, there shall be found any officers, or soldiers, so far lost to all shame as basely to quit their post without orders, or shall skulk from danger, or offer to retreat before order is given for so doing, from proper authority, of a superior officer; they are to be instantly shot down, as a just punishment to themselves, and for examples to others—This order, those in the rear, and the Corps of reserve, are to see duly executed, to prevent the cowardly from making a sacrifice of the brave, and by their ill example and groundless tales (calculated to cover their own shameful conduct) spreading terror as they go.
That this order may be well known, and strongly impressed upon the army, the General positively orders the Commanding officer of every regiment to assemble his men and have it read to them to prevent the plea of ignorance.
The General begs the favor of the officers to be attentive to all strange faces and suspicious characters which may be discovered in camp: and if upon examination of them no good account can be given why they are there, to carry them to the Major General of the day for

further examination; this, as it is only a necessary precaution, is to be done in a manner least offensive.
The General officers are to meet at 5 O’Clock this afternoon at the brick house by White-Clay creek, and fix upon proper picquets for the security of the camp.
John Laurens and Peter Presly Thornton Esqrs. are appointed Extra-Aids-du Camp to the Commander in Chief: all orders therefore thro’ them in writing, or otherwise, are to be regarded in the same light as if proceeding from any other of his Aides-du-Camp.
Notwithstanding the orders relative to slaughter houses, they are still often great nuisances to the army—The Quarter Masters of divisions therefore are to see that they are fixed at proper distances, and that all offal be well buried once a day—The Commander in Chief will look to, these Quarter Masters for the execution of this order, and no excuse can be admitted for the neglect of so necessary a duty.
After Orders. Information has been given that many of the waggon horses are suffered to go loose in the fields: The Commander in Chief strictly orders, that every night, all the waggon-horses be put to the waggons, and there kept, and if it be necessary at any time for them to go to grass, that, it be only in the day time and then the waggoners must stay by them constantly; that they may be ready to tackle at the shortest notice—The waggon masters are required to see this order carefully executed—The enemy have disincumbered themselves of all their baggage, that their movements may be quick and easy—It behoves us to be alike ready for marching at a moment’s warning: And for the same reason it is absolutely necessary, and the Commander in Chief positively orders, that both officers & men remain constantly at their quarters—Tattoo is no longer to be beat in camp.
